DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The disclosure should be carefully reviewed to ensure that any, and all, grammatical, idiomatic, and spelling or other minor errors are corrected.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 5/31/19. It is noted, however, that applicant has not filed a certified copy of the Chinese application as required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the accommodation space and opening of claims 2 and 14 and an inner bottom of the lamp body of claim 7 must be shown or the features canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 1:

Lines 4-5: applicant recites “the main body portion comprises the lamp body, the light source and a first magnetic connection portion” but fails to structurally or functionally connect the lamp body, the light source and a first magnetic connection portion.  This amounts to a “grocery list” of unconnected elements and is indefinite.  Also: it is unclear if the lamp body and the light source recited in lines 4-5 are the same elements or in additional to the previously recited lamp body and light source of lines 1-2.
Lines 5-7: applicant recites “the adjusting installation portion comprises the surface ring, the rotation connector and a second magnetic connection portion” but fails to structurally or functionally connect the surface ring, the rotation connector and a second magnetic connection portion.  This amounts to a “grocery list” of unconnected elements and is indefinite.  Also: it is unclear if the surface ring and the rotation connector recited in lines 5-7 are the same elements or in additional to the previously recited surface ring and rotation connector of lines 1-2.
Claim 3 is indefinite as depending from an indefinite claim.

claim 4, the limitation “a number of the convex block and a number of the latching portion are both more than two” is awkward, unclear and indefinite as it is unclear to what “number” refers.
Claims 5-9 are indefinite as depending from an indefinite claim.
With respect to claim 10:
Line 5: the limitation “the first magnet and the second magnet are permanent magnets” is indefinite as “at least two first magnets” [line 4] and “at least two second magnets” [line 3] were recited in the claims and applicant has not indicated which of the “at least two first magnets” and the “at least two second magnets” are included in the limitation “the first magnet and the second magnet are permanent magnets”.
Lines 5-6: the limitation “two opposite sides of the second magnet and the first magnet have opposite magnetism” is indefinite as “at least two first magnets” [line 4] and “at least two second magnets” [line 3] were recited in the claims and applicant has not indicated which of the “at least two first magnets” and the “at least two second magnets” are included in the limitation “two opposite sides of the second magnet and the first magnet have opposite magnetism”.
Claim 11 is indefinite as depending from an indefinite claim
With respect to claim 12, line 2:  the connector “and/or” is prima facie indefinite as it is unclear which elements/limitations are to be considered in the claim; i.e. the elements and limitations recited after the “and/or” are indefinite as it is unclear if they are required in the claim.   
With respect to claim 13:

Lines 7-8: applicant recites “the main body portion comprises the lamp body, the light source and a first magnetic connection portion” but fails to structurally or functionally connect the lamp body, the light source and a first magnetic connection portion.  This amounts to a “grocery list” of unconnected elements and is indefinite.  Also: it is unclear if the lamp body and the light source recited in lines 7-8 are the same elements or in additional to the previously recited lamp body and light source of lines 2-3.
Lines 9-10: applicant recites “the adjusting installation portion comprises the surface ring, the rotation connector and a second magnetic connection portion” but fails to structurally or functionally connect the surface ring, the rotation connector and a second magnetic connection portion.  This amounts to a “grocery list” of unconnected elements and is indefinite.  Also: it is unclear if the surface ring and the rotation connector recited in lines 9-10 are the same elements or in additional to the previously recited surface ring and rotation connector of lines 2-3.
Claim 14 is indefinite as depending from an indefinite claim.



Allowable Subject Matter
As best understood, claims 1-14 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, if the connections between the elements, as described in the specification, were claimed.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Candisch et al. (2019/0390841) discloses a luminaire having optical components being mounted in the luminaire using a magnet [paragraph 0040].
Cramer (2018/0058671) discloses a flashlight having a primary and secondary housing [102, 108] connected using a magnet [104].
Maxik et al. (8,905,584) discloses a rotatable lighting fixture having permanent magnet or electromagnet.
GB 2578739A discloses a luminaire having a first and second fixture member [14, 16] connected using magnets [20, 22].
GB 2540790A discloses a luminaire having a luminaire [1] and carrier [2] connected using magnets [4, 5].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385. The examiner can normally be reached generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA K TSO/           Primary Examiner, Art Unit 2875